Citation Nr: 1637411	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-20 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1966 to January 1968, including service in the Republic of Vietnam from August 1966 to August 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that in the Veteran's November 2011 notice of disagreement (NOD), the Veteran stated that he had to retire at the end of 2008 because of his heart problems, and that he was unable to maintain gainful employment because of the severity of his heart problems.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU rating will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of Rice, the issue of entitlement to TDIU is before the Board.  

In addition, in his November 2011 NOD, the Veteran reported he has been receiving Social Security Administration (SSA) disability benefits since approximately January 2009.  Records pertaining to a SSA disability determination are not associated with the claims file, thereby indicating there are outstanding SSA records that are potentially relevant to this appeal.  As such, the Board must remand this case to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Similarly, in a June 2011 private medical record from Michigan Heart, it was noted that the Veteran was last seen in April 2011, which is not of record.  As these matters are being remanded anyway, any outstanding private treatment records should be identified by the Veteran, and secured on remand.  

Finally, the Veteran was last afforded a VA examination regarding his increased rating claim for coronary artery disease in February 2012.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his coronary artery disease.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  In this regard, the Board notes that the February 2012 VA examiner found that the Veteran's metabolic equivalent (MET) level was consistent with 3-5 METs based on his dyspnea.  However, the examiner opined that the Veteran's shortness of breath was less likely than not secondary to his ischemic heart disease.  It was explained that the Veteran has been found to have reduced diffusing capacity consistent with pulmonary vascular process, and the most likely cause of his exertional dyspnea and therefore decreased METs capacity.  The examiner further found that the Veteran's cardiac function appears to be normal, and there was no reason his heart would not be able to support greater than 7 METs.  His actual cardiac function is best evaluated by ejection fraction, which is normal, due to his confounding effect of his pulmonary condition.  In support of the examiner's opinion, the Board notes that May 2009, January 2010, and March 2011 private treatment records all found that after pulmonary function testing, the Veteran's Forced Vital Capacity (FVC), Forced Expiratory Volume in one second (FEV-1), and FEV-1/FVC ratio were within normal limits, and that his airway resistance and lung volumes were within normal limits.  However, all three physicians found reduced diffusing capacity consistent with pulmonary vascular process.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, and appropriate notice for a claim for entitlement to TDIU, to include on an extraschedular basis.  
2. Contact the Veteran and request that he identify any and all outstanding relevant VA and private treatment records.  After obtaining the necessary authorization forms from the Veteran (particularly from Michigan Heart since April 2011), obtain any pertinent records and associate them with the claims file.  Any negative responses should be in writing and associated with the claims file.  

3. The RO should secure for the record copies of the complete SSA records pertaining to the Veteran, to include all medical records considered in any determination on a claim for SSA disability benefits.  If such records are unavailable, it must be so certified for the record (with an explanation of the reason why they are unavailable).  

4. After completion of the above, provide the Veteran with an examination to determine the current nature and severity of his service-connected coronary artery disease.  The claims file must be provided to and reviewed by the examiner.  All necessary tests should be conducted.  

In assessing the workload based on the Veteran's coronary artery disease, the examiner is asked to specifically provide an opinion whether the workload found is due to the Veteran's coronary artery disease, or due to some nonservice-connected disease/disability (e.g., pulmonary vascular process).  The examiner should specifically review and consider the February 2012 VA examination report in providing this opinion.  

5. Then readjudicate the issues on appeal (to include entitlement to TDIU).  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




